Case: 1:16-cv-08637 Document #: 4302 Filed: 02/12/21 Page 1 of 3 PagelD #:292514

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

IN RE BROILER CHICKEN ANTITRUST
LITIGATION Case No.: 1:16-cv-08637

The Honorable Thomas M. Durkin
This Document Relates To:
All Actions

Magistrate Judge Jeffrey T. Gilbert

 

STIPULATION AND ORDER REGARDING CLASS CERTIFICATION BRIEFING
SCHEDULE

933553.8
Case: 1:16-cv-08637 Document #: 4302 Filed: 02/12/21 Page 2 of 3 PagelD #:292515

Direct Purchaser Plaintiffs, Commercial and Institutional Indirect Purchaser Plaintiffs, and
End-User Consumer Plaintiffs (collectively “Class Plaintiffs”) and Defendants in the above-
captioned litigation, through their respective counsel of record, stipulate to the following regarding
the briefing schedule on Class Plaintiffs’ motions for class certification.

Whereas Class Plaintiffs have requested a reasonable extension of the deadline to file their
reply briefs on class certification and rebuttal expert report, and Daubert motions on Defendants’
class certification experts.

Whereas Defendants have requested a reasonable extension of time of the deadline to file
their opposition to Class Plaintiffs’ Daubert motions on Defendants’ class certification experts.

Whereas this stipulation does not change or impact any dates or deadlines other than the
class certification deadlines set forth in this stipulation.

The parties stipulate and agree to the below amended schedule on the remaining deadlines

related to Class Plaintiffs’ motions for class certification:

 

 

 

 

Event Deadline
Class Plaintiffs’ Opposition to Defendants’ Daubert Motion of March 22, 2021
Dr. Cabral
Class Plaintiffs’ Reply Briefs on Class Certification and March 29, 2021
Rebuttal Expert Reports
Class Plaintiffs’ Daubert Motions on Defendants’ Class March 29, 2021

Certification Expert Dr. Johnson

 

Class Plaintiffs’ Oppositions to Defendants’ Daubert Motions March 29, 2021!
of Drs. Carter, Mangum, Sunding, and Azari

 

Defendants’ Reply in Support of Daubert Motion of Dr. Cabral April 29, 2021

 

 

 

 

 

' This deadline has been already set by the Court pursuant to ECF No. 4164.

949295.2 2
Ease: 1:16-ev-08637 Document #: 4302 Filed: 02/12/21 Page 3 of 2aggHib#2292562

 

Event Deadline

 

Defendants’ Replies in Support of Daubert Motions of Drs. May 6, 2021?
Carter, Mangum, Sunding, and Azari

 

Defendants’ Oppositions to Class Plaintiffs’ Daubert Motions May 20, 2021
on Defendants’ Class Certification Expert Dr. Johnson

 

Class Plaintiffs’ Replies in Support of Daubert Motions on June 3, 2021
Defendants’ Class Certification Expert Dr. Johnson

 

 

 

SO ORDERED.

Dated: ZZ (7

 

 

 

* This deadline has been already set by the Court pursuant to ECF No. 4164.

949295.2 3

 
